DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance is withdrawn in view of the new grounds of rejection set forth below.

Claims 1, 3-5, 7-13, 16-23 are pending.  Claim 2, 6, 14-15 is canceled.   Claims 1, 3-5, 7-13, 16-23 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-13, 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All claims except claims 8, 9, and 18-23 depend from claim 1. Claim 1 is drawn to a fusion protein consisting of three particular domains: (a) a first peptide consisting of an Ig-like domain D2 of a VEGFR1 and an Ig-like domain D3 of a VEGFR2; (b) an Fc region of an antibody consisting of a CH2 and a CH3 region of IgG1; and (c) a second peptide consisting of Ig-like domains D1 to D3 of a PDGFRβ. (Lines 1-5).  Claim 1 goes on, however, to indicate that the fusion protein “further optionally consists of a signal peptide operably linked to the N-terminus” (Lines 8-9).  This is improper for two reasons. first, lines 1-5 set forth closed language limiting the domains that are present.  Second, the options at lines 1-5 do not include a signal peptide.  The “fusion protein further optionally consists of” language appears to include an embodiment in which a signal peptide is operably linked to the N-terminus, yet it does not require the presence of the fusion protein itself because of the closed-claim language.  In brief, claim 1 is open to an embodiment that is both a fusion peptide that consists of elements (a), (b), and (c) and nothing else and is somehow also a fusion peptide that consists of a signal peptide operably linked to the N-terminus and nothing else.
The same reasoning applies to claim 1’s indication at lines 9-10 that the fusion protein “optionally consists of a first linker peptide between the first peptide and the Fc region” - in this embodiment, it is unclear whether the fusion protein truly “consists of” the linker peptide or whether the fusion protein at lines 1-5 is included.  A fusion protein consisting of an Ig-like domain D2 of a VEGFR1 and an Ig-like domain D3 of a VEGFR2 and (b) an Fc region of an antibody consisting of a CH2 and a CH3 region of IgG1” does not clearly require the presence of domain (c) as claim 1 sets it forth at lines 1-5.  For similar reasons, the option at lines 10-11 that the fusion protein “optionally consists of a second linker peptide between the the Fc region and the second peptide” is confusing.
The nested closed-claim language gives rise to considerable ambiguity as to which elements are permissible and which are not. The claim is indefinite.
Claim 8 is independent and is indefinite for similar reasons: it is a fusion protein consisting of certain amino acid sequences, wherein it “further optionally consists of a signal peptide operably linked to the N-terminus of the amino acid sequence.  Claims 18 and 21 are independent and is indefinite for the same reasons as claim 8.  None of the dependent claims rectify these matters and are therefore indefinite as well.
 Aside from the issues with the “consisting of” language, claim 1 is further indefinite because it is unclear how many “second peptides” there are in the composition.  Line 5 specifies “a second peptide,” i.e. singular; line 11, however, refers to “the second peptide(s),” i.e. plural. It is unclear how many “second peptides” are permissible.
Aside from its dependence from indefinite claim 1, claim 3 is further indefinite because it is the fusion protein of claim 1 - which exclusively recites closed language - wherein the elements of domains (a), (b), and (c) each comprise a particular amino acid sequence. It is unclear whether claim 3 is closed or not.  Claim 4 is indefinite for the same reason.


Claims 1, 3-5, 7-13, 16-23 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The claims filed September 8, 2020 introduced new matter and claims filed October 12, 2020 and June 1, 2020 continue to encompass the new matter.  In the March 31, 2020 claim listing, claim 1 was drawn to a fusion peptide “comprising” elements (a), (b), and (c) as defined in the claims, further comprising a first linker peptide as defined in the allowed claims, that is able to bind and inhibit VEGF and 
In response to a § 103 rejection in the July 10, 2020 final Office action, applicants filed an RCE on October 12, 2020 adding the limitations of claims 5 and 7 into claim 1.  Applicants also, however, replaced every instance of “comprising” with “consisting of.” In the October 12, 20 20 reply, applicants contended that claim 1 had only been amended to incorporate claims 5 and 7 into claim 1, alleging that the amendments were “supported by the specification and claims as originally filed.”
The example in the specification is only directed to inhibition of VEGF-Induced Leakage in  Dutch Belted Rabbits by the claimed fusion proteins.  The breath of claim 16 is wider than that embodiment.  Claim 16 only requires that VEGF and PDGFR activity is inhibited. Therefore, the breath of the claim reaches further than inhibiting VEGF leakage,
Claims are rejected for new matter because as discussed at length above in the  § 112(b), the October 20, 2020 claim listing added closed-language limitations that are internally contradictory. The concept of a fusion peptide that consists of elements (a), (b), and (c) and nothing else, and yet also consists of a signal peptide operably linked to the N-terminus and nothing else, is not fairly disclosed in the specification. The specification contemplates an embodiment in which the fusion peptide contains [signal peptide-(a)-(b)-(c)] and [signal peptide-(c)-(b)-(a)] (PGPub paragraph 25), but claim 1 is not clearly open to either of these options.  Similarly, the specification contemplates 
 Applicants first supplied these proposed amendments in an After Final  submission on September 8, 2020; the examiner’s September 25, 2020 filed advisory action denied entry.  Applicants provided the same amendments in the October 12, 2020 filing of RCE, which the examiner considered in the March 18, 2021 nonfinal action.
	All the claims encompass or depend from parent independent claims and thus are rejected for new matter.

Claims 1, 3-5, 7-13, 16-23 are not allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL D PAK/Primary Examiner, Art Unit 1646